DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method of storage space management for a storage device, the storage device comprising a controller and a memory, the storage device having a declared capacity, the method of storage space management comprising: calculating, by the controller, an expectedly used capacity and an effective capacity of the memory, wherein the effective capacity has a negative correlation with a number of blocks marked as bad blocks among a plurality of blocks of the memory; when the effective capacity is less than or equal to the declared capacity, and a difference between the effective capacity and the expectedly used capacity is less than a predetermined threshold capacity, prohibiting, by the controller, programming to the memory; and when the effective capacity is less than or equal to the declared capacity and the difference of the effective capacity and the expectedly used capacity is not less than the predetermined threshold capacity, permitting, by the controller, programming to the memory, classified in CPC class G06F 3/0616 – Improving the reliability of storage systems in relation to life time.

II. Claims 8-13, drawn to a method of storage space management for a storage device, the storage device comprising a controller and a memory, the storage device 19Attorney Docket No. 0114973.341US2 having a declared capacity, the method of storage space management comprising: calculating, by the controller, an expectedly used capacity and an effective capacity of the memory, wherein the effective capacity has a negative correlation with a number of blocks marked as bad blocks in a plurality of blocks , classified in CPC class G06F 3/0617 – Improving the reliability of storage systems in relation to availability.

III. Claims 14 and 15, drawn to a method of storage space management for a storage device, the storage device comprising a controller and a memory, the storage device having a declared capacity, the method comprising: storing, by the controller, at least one re-initialization capacity, wherein the at least one re-initialization capacity is less than the declared capacity; calculating, by the controller, an effective capacity, wherein the effective capacity has a negative correlation with a number of blocks among a plurality of blocks of the memory marked as bad blocks; and determining, by the controller, based on a difference between the effective capacity and the declared capacity, whether to enable the storage device to re-initialize with the at least one re-initialization capacity, classified in CPC class G06F 3/0632 – Configuration or reconfiguration of storage systems by initialization or re-initialization of a storage system.

The inventions are independent or distinct, each from the other because:
1, 2, and 3 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I has separate utility such as when the effective capacity is less than or equal to the declared capacity, and a difference between the effective capacity and the expectedly used capacity is less than a predetermined threshold capacity, prohibiting, by the controller, programming to the memory; and when the effective capacity is less than or equal to the declared capacity and the difference of the effective capacity and the expectedly used capacity is not less than the predetermined threshold capacity, permitting, by the controller, programming to the memory (CPC class G06F 3/0616 – Improving the reliability of storage systems in relation to life time).  
Subcombination II has separate utility such as determining, by the controller, whether each of the plurality of blocks of the memory is in a non-use status; when one of the blocks is determined as in the non-use status, marking the block by the controller as a damaged block or a restricted block, such that the effective capacity is no less than the declared capacity of the storage device; and comparing, by the controller, a difference of the effective capacity and a number of blocks marked as the restricted block to the expectedly used capacity to determine whether to prohibit programming to the memory, (CPC class G06F 3/0617 – Improving the reliability of storage systems in relation to availability).
Subcombination III has separate utility such as storing, by the controller, at least one re-initialization capacity, wherein the at least one re-initialization capacity is less than the declared capacity; calculating, by the controller, an effective capacity, wherein the effective capacity has a negative correlation with a number of blocks among a plurality of blocks of the memory marked as bad blocks; and determining, by the controller, based on a difference between the effective capacity and the declared capacity, whether to enable the storage device to re-initialize with the at least one re-initialization capacity, (CPC class G06F 3/0632 – Configuration or reconfiguration of storage systems by initialization or re-initialization of a storage system).
See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the storage device comprising a controller and a memory, the storage device 19Attorney Docket No. 0114973.341US2 having a declared capacity, the method of storage space management comprising: calculating, by the controller, an expectedly used capacity and an effective capacity of the memory, wherein the effective capacity has a negative correlation with a number of blocks marked as bad blocks in a plurality of blocks of the memory is generic as it describes an initialization/space management operation that is standard to memory devices.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  while two of the groups (I and II) are directed to bad block management procedures, both use different methods of marking blocks when they become unusable by the system and different methods for determining when to prohibit writing to the memory. Group I uses a standard bad block management approach as marking blocks as bad and removing them from the effective capacity and then uses a measurement of effective capacity and expected to be used capacity compared to a set safe threshold to determine whether to perform a write while Group II only marks blocks as restricted, thereby not affecting the amount of effective capacity available and will use the difference between the effective capacity and number of blocks marked as restricted to determine when to prohibit writing. Group III is directed to a re-initialization procedure which is entirely separate from the other two groups.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Tim Xia on 2/15/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132